NUMBER 13-20-00362-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


                           IN RE JASMINE B. CUELLAR


                    On appeal from the 404th District Court
                         of Cameron County, Texas.


                        MEMORANDUM OPINION
               Before Justices Hinojosa, Perkes, and Tijerina
                Memorandum Opinion by Justice Hinojosa

       Relator Jasmine B. Cuellar filed a petition for writ of mandamus and motion for

emergency relief in the above cause. Relator contends that the trial court abused its

discretion, leaving her without an adequate appellate remedy, by granting real party in

interest, Adam T. Garcia, Jr.’s request for temporary orders pending the trial court’s final

ruling on Garcia’s petition to modify the parent-child relationship.

       We granted relator’s motion for emergency relief, staying the trial court’s temporary

orders until further order of this Court. Subsequently, relator filed a “Request for
Abatement” advising the Court that the respondent in this original proceeding, the

Honorable Elia Cornejo Lopez, presiding judge of the 404th Judicial District Court of

Cameron County, Texas, recused herself from the underlying proceedings. We granted

the request for abatement and remanded the matter to the trial court to afford the

successor judge, the Honorable Martin Chiuminatto, the opportunity to consider the

rulings at issue. A supplemental clerk’s record has since been filed containing an order

signed by Judge Chiuminatto that vacates the complained-of temporary orders.

       The Court, having examined and fully considered the petition for writ of mandamus

is of the opinion that this matter has been rendered moot. See Heckman v. Williamson

County, 369 S.W.3d 137, 162 (Tex. 2012) (“A case becomes moot if, since the time of

filing, there has ceased to exist a justiciable controversy between the parties—that is, if

the issues presented are no longer ‘live,’ or if the parties lack a legally cognizable interest

in the outcome.”); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005)

(orig. proceeding) (stating that a case becomes moot “if a controversy ceases to exist

between the parties at any stage of the legal proceedings”); State Bar of Tex. v. Gomez,

891 S.W.2d 243, 245 (Tex. 1994) (stating that, for a controversy to be justiciable, there

must be a real controversy between the parties that will be actually resolved by the judicial

relief sought); see also In re Smith County, 521 S.W.3d 447, 455 (Tex. App.—Tyler 2017,

orig. proceeding).

       Accordingly, we reinstate the case and DISMISS the petition for writ of mandamus

as moot. See TEX. R. APP. P. 52.8(a); see also In re State Farm Lloyds, No. 13-17-00702-

CV, 2018 WL 387781, at *1 (Tex. App.—Corpus Christi–Edinburg Jan. 12, 2018, no pet.).


                                              2
                                  LETICIA HINOJOSA
                                  Justice

Delivered and filed the
17th day of December, 2020.




                              3